HALL, Justice
(concurring with comment):
Defendant maintains that his motion made at the close of plaintiff’s case in chief should have been granted on the grounds that a case had not been presented on the statutory1 fraudulent check theory as alleged in the complaint. However appropriate such a motion may have been, the record reflects that the motion that in fact was made was “on the basis that the check in question which the plaintiff is suing on has been shown to be a corporate obligation rather than an individual obligation of this defendant,” and the same was properly denied.
In regard to the further assertion that the trial judge abused his discretion in granting plaintiff’s motion to amend the complaint at the conclusion of the trial “to reflect and include in the complaint the obligation of the corporation,” there appears to have been some confusion as to the nature of the motion. In his findings of fact and conclusions of law the judge granted “Plaintiff’s motion at the conclusion of the trial to amend the complaint to conform to the evidence,” presumably under the provisions of Rule 15(b), U.R.C.P. However, the judge also found “[t]hat the defendant was estopped to assert that plaintiff was doing business with a corporate entity,” which was in effect a denial of the motion defendant asserts was granted. In any event, the finding in favor of plaintiff on a personal account theory was adequately supported by the evidence and was proper under Rule 54(c)(1), U.R.C.P. which provides “ . . every final judgment shall grant relief to which the party in whose favor it is rendered is entitled, even if the party has not demanded such relief in his pleadings.”

. U.C.A., 1953, 7-15-1.